Citation Nr: 9933823	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  95-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating by reason of individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1969.

In an August 1994 rating decision, service connection for 
PTSD was granted and a 30 percent evaluation was assigned 
from June 7, 1994; individual unemployability was not found.  
The veteran appealed that decision.  In rating decision of 
April 1995, the regional office granted a temporary total 
disability rating for hospitalization for PTSD from February 
1995 to April 1995, and continued the 30 percent rating 
thereafter.  In rating decision of November 1995, the 
regional office granted a 50 percent rating for PTSD, 
effective from June 7, 1994, and also granted another 
temporary total disability rating for hospitalization for 
PTSD from July 1995 to September 1995.  The RO again found no 
individual unemployability.

In addition to PTSD, the veteran has been granted service 
connection for anatomical loss of the left eye, evaluated as 
40 percent disabling, disfigurement of the left eye, 
evaluated as 10 percent disabling, drainage out of the socket 
of the left eye, evaluated as 10 percent disabling, and 
residuals of a shell fragment wound of the left side of the 
neck, Muscle Group XII, evaluated as 10 percent disabling.  A 
combined evaluation of 80 percent has been in effect since 
June 7, 1994.  The veteran is also entitled to receive 
special monthly compensation benefits due to the anatomical 
loss of one eye.  


FINDINGS OF FACT

1.  The regional office has obtained all necessary evidence 
for an equitable disposition of the veteran's claims.  

2.  The veteran has completed two years of college education, 
and has worked as a laborer, maintenance worker, equipment 
operator, and painter.

3.  The veteran incurred residuals of shell fragment wounds 
in service for which he has been granted service connection, 
and these disabilities, which are basically static, include 
anatomical loss of the left eye, disfigurement of the left 
eye, drainage from the socket of the left eye, and slight 
damage to the muscles of the left side of the neck, Muscle 
Group XII.

4.  Various examinations by private medical personnel and 
Department of Veterans Affairs (VA) medical personnel show 
that the veteran's PTSD is manifested by daily intrusive 
thoughts about his war experiences, depression, a blunted 
affect, impaired memory and cognitive skills, difficulty 
concentrating, difficulty with interpersonal relationships, 
difficulty in adapting to stressful circumstances, and 
isolation from others.  His medication has included Thorazine 
and Zoloft.

5.  The symptoms and manifestations of PTSD are severely 
disabling, and together with his other service-connected 
disabilities, prevent him from engaging in gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but not higher, 
for post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for a total rating by reason of individual 
unemployability have been met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In essence, the veteran maintains that he is severely and 
totally disabled as the result of post-traumatic stress 
disorder.  He contends that his psychiatric symptoms 
increased in severity around 1994, and that he has not been 
able to work since 1994 because of his various service-
connected disabilities.  

I.  Background

The veteran was engaged in combat when he sustained shrapnel 
wounds in the left eye and neck in May 1969.  The left eye 
was enucleated, and the neck wounds were treated.  

After discharge from service, the veteran was granted service 
connection for residuals of the shell fragment wounds, 
including anatomical loss of the left eye, disfigurement of 
the left eye, drainage on occasion from the socket of the 
left eye, and residuals of shell fragment wound to the left 
side of the neck, damage to Muscle Group XII.  These 
disabilities have been rated essentially the same for over 
15 years, and they are essentially static in nature.  

In June 1994, a claim for PTSD was received from the veteran.  
In July 1994, a claim for a total rating based on individual 
unemployability was also received from the veteran.  In this 
latter claim, the veteran reported that he had completed two 
years of college education and had last worked full time in 
April 1994.  He reported that he had worked as a laborer, 
equipment operator, painter, housekeeper, and maintenance 
worker in the last several years.

The veteran was hospitalized at a VA medical facility in June 
1994 because he lost the prosthesis for the left eye and for 
help in dealing with alcohol and drug abuse.  A report from a 
psychologist while hospitalized indicated that the veteran 
had reported that he had been depressed for years.  He 
reported problems with sleeping and with bad dreams.  It was 
indicated that he had some flashbacks, and that he did not 
like to get close to others.  He seemed somewhat suspicious, 
and he noted that he had had numerous jobs since service, 
including being a heavy equipment operator and laborer.  His 
mood seemed both depressed and angry.  It was noted 

that the veteran had been treated for substance abuse several 
times since 1985.  The diagnostic impression was 
polysubstance dependence and "rule out PTSD."

On a VA examination in August 1994, the veteran related his 
combat experiences, noting that shrapnel wounds had led to 
losing his left eye.  He stated that he could not forget 
Vietnam, as he saw his eye every day and remembered Vietnam 
every day.  He stated that he was not able to keep a job or 
concentrate.  He indicated that he dreamed about his injury 
and seeing mutilated bodies.  He reported that he had worked 
about 25 jobs in the last several years.  He also related 
that he abused alcohol and drugs.  He stated that he had 
problems getting along with people, getting into fights, and 
was very irritable.  He stated that he had been married three 
times, separated often, and had no friends.  He stated that 
he used drugs by himself.  

On mental status examination, he was very sensitive about his 
left eye.  He indicated that he was tired of the dripping and 
running from his eye.  His affect was restricted, and mood 
was depressed. He was tearful during the course of the 
conversation.  He was oriented in all spheres, and memory was 
grossly intact.  The diagnoses included PTSD and 
polysubstance abuse.

There are numerous Social Security records, VA outpatient 
treatment records, reports of VA hospitalizations, and 
reports from private medical personnel showing extensive 
evaluation and treatment for substance abuse and PTSD since 
August 1994.

In August 1994, the veteran was hospitalized for substance 
abuse, and upon discharge from the hospital, it was noted he 
was employable.

An evaluation by a private psychologist in October 1994 for 
the Disability Determination Bureau noted the veteran's 
history of PTSD and substance abuse.  It was noted that the 
veteran had been married three times, and that he was having 
marital problems in his current marriage.  On the day before 
the evaluation, the veteran traded all the family food stamps 
for cocaine and binged.  There was a long 

history of depressive tendencies.  He indicated that his 
facial appearance depressed him.  The veteran reported that 
he had had numerous jobs in the past, would get frustrated, 
say or do something, and then get fired.  He stated that he 
could not "deal with people."  He stated that he would 
become stressed and do or say something so that people would 
stay away from him.  He reported that he had no friends and 
never associated with his neighbors.  He indicated that his 
wife worked full time, and that he stayed around the house 
doing some chores and watching television.

On observation, he was quite withdrawn, but eye contact was 
adequate.  There were no signs that he was intoxicated or 
high.  He exhibited no tangentiality or obvious signs of a 
thought disorder.  There was some lag in his response time 
and his ability to concentrate was limited.  Test results 
resulted in the opinion that the veteran had very limited 
cognitive functioning.  Insight and judgment were poor.  
Attention and memory were limited.  He appeared very 
depressed.  The diagnostic impressions included substance 
abuse, PTSD, and dysthymic disorder.

Another psychological evaluation in November 1994 showed a 
similar history.  It was noted that the veteran's drug 
problems over the last few years had a deleterious affect on 
his work performance and personal relationships.  During the 
interview, he was angry and hostile.  His mood was depressed, 
pessimistic, and angry.  His affect was appropriate.  His 
thought processes were logical and coherent.  He denied 
waking flashbacks, but indicated that he had nightmares about 
his experiences in Vietnam.  He indicated he had been 
abstinent from drugs for about two months.  The diagnostic 
testing resulted in the opinion that the veteran had 
substance abuse, dysthymic disorder, a borderline personality 
disorder, and mild mental retardation.  The Global Assessment 
of Functioning (GAF) score was noted as 45.  

In November 1994, the veteran was referred to a private 
psychologist for assessment of basic academic skill levels 
and presentation as it related to work readiness.  The 
results of diagnostic testing and evaluation of the veteran 
indicated that he was of average mental capability, but had 
severe deficits at actual achievement levels.  He 
demonstrated the aptitudes of function in the average range, 
yet had an actual achievement at the eighth grade level and 
below in all areas.  He presented very well in dress and 
demeanor, with no overt behavioral difficulties.

Rehabilitative and career counseling in December 1994 
indicated some physical problems from a strain of the right 
wrist, a strain of the right ankle, and a contusion of the 
right hip.  The veteran reported that he had three years of 
classes in accounting at college, and that he had completed a 
five-year program to become a journeyman operating engineer.  
The counselor indicated that the veteran was interested in 
proceeding in vocational rehabilitation services.

The veteran was hospitalized at a VA medical facility in 
February and March 1995 for treatment of substance abuse and 
PTSD.  He reported depression, impaired sleep, nightmares, 
and intrusive thoughts of Vietnam, mixed with recent 
substance abuse since discontinuing his medication.  While 
hospitalized, he was placed on Thorazine, and he received 
therapy and counseling.  There were no behavior problems 
while hospitalized.  The diagnoses included PTSD and 
substance abuse.  A GAF score of 50 was noted, and it was 
indicated that he was unemployable. 

On a VA examination in June 1995, the veteran's history was 
reviewed.  The veteran stated that he was having almost 
nightly nightmares, and he stated that he was reminded of 
Vietnam when he saw himself in the mirror.  He stated that he 
had difficulty dealing with people and problems keeping 
employment.  He stated that he lashed out at people and would 
then be fired.  He also stated that he had problems dealing 
with his wife and children, and that he felt depressed.  The 
veteran appeared to be preoccupied with loss of his eye.  He 
indicated that he had received treatment for substance abuse 
in the past.  He stated that he had been in trouble with the 
law recently for soliciting and possession of a controlled 
substance, and that he had been under house arrest until 
recently.  He stated that he was taking Thorazine, but that 
this had contributed to a feeling of being drowsy and 
confused.

On mental status examination, speech was slow and monotonous.  
Mood was sad, and affect was blunted, with restricted range.  
He was oriented in all spheres.  He 

indicated that he noticed a problem with his memory.  He was 
very slow in responding.  Concentration was fair.  There was 
some memory difficulties.  The diagnostic impression was 
PTSD, with depression, history of substance abuse, and 
personality disorder.  The GAF scale was reported from 31 to 
40.

The veteran was hospitalized in July and August 1995 for a 
combat veterans' treatment program on a voluntary basis.  He 
indicated that he had been having nightmares and flashbacks 
about his Vietnam experiences.  Mental status examination 
revealed that he was angry, anxious, and dysphoric.  Speech 
was spontaneous, irrelevant, and goal-directed.  There was no 
evidence of flashbacks or nightmares while in the hospital.  
It was indicated that his medications included Zoloft and 
Thorazine.  

A psychology assessment while hospitalized reviewed the 
veteran's history.  The veteran was cooperative and 
disclosing.  Speech flow and rate were slow and somewhat 
monotonic with soft tone.  Mood was somewhat dysthymic.  
Affect was flat, with minimal emotional expressivity noted.  
He was oriented in all spheres.  Attention and concentration 
were good, and there was no immediate evidence of organic 
brain dysfunction.  There was some hypervigilance.  He 
complained of difficulty sleeping, and of flash backs, 
intrusive thoughts, and repetitive nightmares.  It was 
indicated that due to the severity of his current 
symptomatology, assessment was not appropriate at the time, 
but could be administered sometime later.  He wanted to leave 
the hospital early to be with his son, and he was discharged 
with the diagnoses of PTSD.  A GAF score of 60 was noted.

VA outpatient treatment reports in 1995 indicate that the 
veteran had been arrested in January 1995, and was placed in 
home confinement, pending trial.

A mental status examination for the Disability Determination 
Office of the Indiana Department of Human Services in March 
1997 reviewed the veteran's history.  The veteran indicated 
that he was taking Thorazine and Zoloft.  He was 
appropriately dressed and groomed, with no evidence of 
personal hygiene neglect.  Affect was 

quite flat and quite lethargic.  He indicated that his 
medications kept him in a daze.  He was oriented in all 
spheres.  His speech pattern was without significant push or 
tangentiality.  Attention span and concentration appeared 
mildly impaired.  Some of this was attributed to his 
medication.  The veteran was able to comprehend procedural 
instructions, but required some repetition at times.  Speed 
of motor operation was rather slowed.  

Results of mental status examination indicated an estimated 
general intellectual ability in the upper borderline to low 
average range.  Some intellectual decline was noted.  Measure 
of mental flexibility was in the moderately impaired range.  
Short-term memory was mildly impaired.  Judgment and insight 
appeared poor.  Intermediate memory was found to be at least 
moderately impaired.  

The veteran reported that he had not been able to function at 
a job for the last 3 or 4 years.  He stated that he did not 
do much of anything during the daytime.  He stated that he 
did not have any friends, and that he did not react much with 
his brothers and mother.  It was indicated that the veteran's 
ability to initiate social contact with others, communicate 
clearly with others, cooperate with others, and appreciate 
the feelings of others appeared to be moderately impaired.  
In addition, his ability to relate to co-workers as well as 
to interact with supervisors would appear to be moderately 
impaired as well.  The examiner expressed the opinion that 
the diagnoses included PTSD.  The examiner noted that there 
appeared to be some effect from the medication, but that the 
veteran indicated that when he was not on the medication he 
had a great deal of difficulty functioning also.  From a 
cognitive perspective, the examiner stated that the veteran 
had difficulty with complex, detailed, and even simple 
repetitive types of task on a consistent basis.  He would 
have a great deal of difficulty handling work like stress, or 
being reliable and independent.  He would have difficulty 
remembering work rules or solving simple problems on a 
consistent basis.  He would have difficulty consistently 
relating to co-workers or interacting with supervisors.  A 
GAF score of 50 was noted.  

A report from a private physician for the Disability 
Determination Office later in March 1997 reviewed the 
veteran's physical and psychiatric problems.  The examiner 
expressed the opinion that the veteran's PTSD was causing 
difficulty concentrating and sleeping.  The physician 
expressed the opinion that the veteran would have great 
difficulty in performing any cognitive tasks that may be 
required in any type of job.  It was indicated that his 
overall physical abilities did not seem to be inhibited, but 
that his cognitive decline would set him back.  

It is noted that the veteran was approved for Social Security 
disability payments in 1997.

On a VA examination in August 1997, the veteran's history was 
again reviewed.  The veteran reported that he had been in 
prison for approximately 80 days in 1996 related to drug 
charges, and that he was presently on probation with 
supervised drug testing.  He also reported recent 
hospitalization, and receiving continued treatment for his 
PTSD from a VA outpatient treatment clinic, receiving 
Thorazine and Zoloft.

The veteran described chronic intrusive thoughts of Vietnam 
and nightmares.  He indicated that his left eye was a daily 
reminder of his experiences in Vietnam.  He reported sleep 
problems since service.  He indicated some depression, and 
problems with memory and concentration.  He stated that he 
had no interest, hobbies, or friends.  He indicated that he 
isolated himself from people, and felt that he could not be 
around people because of possible difficulties dealing with 
them.  

On mental status examination, speech was logical and goal-
directed.  There was no evidence of motor abnormality.  
Affect was constricted.  Mood was fearful at times.  He was 
alert and oriented to person and place, but missed the date 
by two days.  Memory testing showed some impairment of short-
term memory.  The diagnoses included PTSD.  GAF score of 50 
was noted, due to inability to keep a job and have friends.  
It was indicated that the veteran's PTSD was complicated by a 
history of low grade chronic depression which could be 
secondary to PTSD.  

A VA examination in September 1998 for physical disabilities 
for which the veteran has been service connected showed 
essentially no change in these disabilities.

II.  Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory required duty to 
assist under 38 U.S.C.A. § 5107 because it is a new claim and 
not a reopened claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The veteran's medical history and 
current clinical manifestations have been reviewed in the 
context of the veteran's contentions and pertinent laws and 
regulations.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
Additionally, the Board observes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, VA regulations concerning 
rating mental disorders was amended, effective November 7, 
1996.  61 Fed. Reg. 52695-52702 (1996).  Pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Board has 
reviewed the issue of an increased rating for PTSD under the 
appropriate diagnostic codes in effect prior to and after 
November 7, 1996.

Under Diagnostic Code 9411, in effect prior to November 7, 
1996, a 100 percent evaluation will be assigned where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  There are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions, or aggressive energy resulting in profound 
retreat from mature behavior.  The veteran is demonstrably 
unable to obtain or retain employment.

A 70 percent evaluation will be assigned where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 50 percent evaluation will be assigned where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

Under Diagnostic Code 9411, in effect on and after 
November 7, 1996, a 100 percent evaluation will be assigned 
where there is total occupational and social impairment, due 
to such symptoms as:  Gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living; disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech incidentally illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spacial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish or 
maintain effective relationships.  

A 50 percent evaluation will be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, with stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex command; impairment of short and long-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In addition, a total disability rating will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of a service-connected 
disability or disabilities.  If there is only one such 
disability, this disability shall be rated as 60 percent or 
more.  If there are two or more disabilities, there shall be 
at least one disability ratable as 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16.

In this case, the VA examinations, VA outpatient treatment 
reports, VA hospital reports, and reports from private 
medical personnel demonstrate that the veteran meets the 
schedular criteria for a 70 percent evaluation for PTSD under 
both the old and new criteria, but not a 100 percent 
evaluation.

Basically, the veteran worked steadily, although at many 
jobs, until 1994 when PTSD was diagnosed.  It was also noted 
that the veteran had increasing problems with substance abuse 
beginning in 1994.  However, the various hospital and other 
examinations of the veteran by both VA and private personnel 
indicate that the veteran complained of increasing problems 
with nightmares, intrusive thoughts about Vietnam, partially 
the result of his service-connected eye injury, and 
increasing depression beginning in 1994.  The GAF score at 
the psychological evaluation in November 1994 was 45.  More 
recently, at the August 1997 VA examination, the GAF score 
was 50.  According to the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a GAF score in the range from 41 to 50 
indicates serous symptoms or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Basically, the various 
psychiatric and psychological examinations of the veteran 
beginning in 1994 show that the veteran's PTSD causes severe 
social and industrial impairment, but does not cause those 
symptoms associated with a 100 percent evaluation.

The various examinations have shown objective evidence of 
depression, anger, brooding about the eye injury and 
experiences in Vietnam, confusion, reduced memory, reduced 
ability to concentrate, and impaired mental functioning.  The 
veteran has reported an inability to socialize with others, 
including his family, problems with his spouse, and an 
inability to maintain social contacts with co-workers or 
inability to coexist with supervisors.  Partly, this may be 
due to his abuse of drugs, and partly, this may be due to his 
service connected disability.  He is unable to adapt in any 
way to even slightly stressful circumstances that might occur 
in a work-like setting.  In addition, his depression affects 
his ability to function independently, appropriately, and 
effectively.  The more recent examinations showed 
deficiencies in most areas, including his ability to undergo 
vocational rehabilitation, his family relationships, his 
judgment, and his thinking.  

There is an obvious substance abuse problem noted throughout 
the veteran's recent history.  The Board cannot take such 
substance abuse, and its debilitating nature, into account 
when considering the veteran's psychiatric impairment.  
However, it is also noted that the veteran continues to use 
Zoloft and Thorazine, and that such medication can also cause 
a deterioration in the veteran's mental faculties and ability 
to function.  His depression, which has been described as 
secondary to the PTSD, also leads to some deterioration in 
mental functioning and abilities.  Finally, it is noted that 
the veteran has not exhibited delusions, hallucinations, 
grossly inappropriate behavior, suicidal ideation, or other 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes.  As 
such, he does not meet the criteria for a 100 percent 
evaluation under either the old or new criteria for PTSD.

The veteran, therefore, is entitled to a 70 percent 
evaluation for PTSD.  He also has essentially static physical 
disabilities associated with the residuals of the shell 
fragment wounds received in service.  The Board finds that 
the veteran's various service-connected disabilities prevent 
him from securing and following gainful employment, 
especially those symptoms and manifestations associated with 
the PTSD.  His depression, nightmares, fatigue, inability to 
socialize with people, inability to tolerate even minimal 
stress, and lowered mental capability and functioning prevent 
him from operating any heavy equipment or other equipment 
which could be a possible danger to himself or others, 
prevent him from any other skilled positions, and even 
prevent him from engaging in unskilled labor.  Specifically, 
various psychologists and physicians have indicated that the 
veteran's limited cognitive skills, impaired memory, 
inability to work with others, and difficulty consistently 
remembering work rules or solving simple problems due to his 
PTSD symptomatology and medication prevent him from pursuing 
gainful employment.  Accordingly, he meets the criteria for a 
total rating based on individual unemployability.  


ORDER

A 70 percent evaluation for PTSD beginning June 7, 1994, is 
granted, subject to the controlling regulations for the award 
of monetary benefits.  

A total rating by reason of unemployability is granted, 
subject to the controlling regulations for the award of 
monetary benefits.  


		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals




 

